Citation Nr: 1521696	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  12-11 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from September 1968 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2013 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The July 2013 rating decision denied service connection for bilateral hearing loss, a low back disability, and a right knee disability.  The August 2013 rating decision confirmed and continued the denial of service connection for bilateral hearing loss.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed all the evidence in the Veteran's file on VBMS, as well as the "Virtual VA" system, to ensure a complete review of the evidence in this case.

In October 2014, the Board remanded the issues on appeal in order to schedule the Veteran for a videoconference hearing, as the Veteran had requested a Board videoconference hearing on the May 2012 and March 2014 VA Form 9s and a videoconference hearing had not been scheduled.  In February 2015, the Veteran was notified that a videoconference hearing was scheduled for March 12, 2015; however, in March 2015, the Veteran, through the representative, withdrew the hearing request.  38 C.F.R. § 20.704(e) (2014).  There is no pending hearing request.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The issue of service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

On March 10, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the representative that withdrawal of the issues of service connection for bilateral hearing loss, a low back disability, and a right knee disability is requested.


CONCLUSIONS OF LAW

1.  For the issue of entitlement to service connection for bilateral hearing loss, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  For the issue of entitlement to service connection for a low back disability, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  For the issue of entitlement to service connection for a right knee disability, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Because the Veteran has requested withdrawal of the appeal regarding the issues of entitlement to service connection for bilateral hearing loss, a low back disability, and a right knee disability, a discussion of how VA satisfied the duties to notify and assist is not needed.

Appeal Withdrawal Analysis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a March 2015 correspondence, the representative indicated that the Veteran wanted to withdraw all claims pending before the BVA, except for the claim for entitlement to service connection for obstructive sleep apnea.  As the Veteran has withdrawn the appeal of entitlement to service connection for bilateral hearing loss, 

a low back disability, and a right knee disability, there remain no allegations  of errors of fact or law for appellate consideration with respect to those issues. 
Accordingly, the Board does not have jurisdiction to further review the appeal of entitlement to service connection for bilateral hearing loss, a low back disability, and a right knee disability, and it must be dismissed.


ORDER

The appeal for service connection for bilateral hearing loss is dismissed.

The appeal for service connection for a low back disability is dismissed.

The appeal for service connection for a right knee disability is dismissed.


REMAND

Service Connection for Obstructive Sleep Apnea

In a January 2014 rating decision, the RO denied service connection for obstructive sleep apnea.  In October 2014, the Veteran filed a notice of disagreement to the January 2014 rating decision.  A statement of the case has not yet been issued to the Veteran as to service connection for obstructive sleep apnea.  

When a veteran has filed a timely notice of disagreement, and no statement of the case has been issued for the issue, as is the case here, the Board must remand, not refer, the issue to the AOJ for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issue of service connection for obstructive sleep apnea.


Accordingly, the issue of service connection for obstructive sleep apnea is REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issue of service connection for obstructive sleep apnea.  The Veteran and the representative should be informed that, in order to perfect an appeal of the issue to the Board, a timely and adequate Substantive Appeal must be filed following the issuance of the statement of the case

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


